      Case 1:20-mc-00040-LJV Document 58 Filed 03/26/21 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NEW YORK


                                  )
ANTONIO CABALLERO,                )
                                  )
                Plaintiff,        )
                                  )
       v.                         )                 Case No.: 1:20-mc-00040-LJV
                                  )
FUERZAS ARMADAS                   )
REVOLUCIONARIAS DE COLOMBIA, )
a/k/a FARC-EP a/k/a REVOLUTIONARY )
ARMED FORCES OF COLOMBIA; and )
THE NORTE DE VALLE CARTEL,        )
                                  )
                Defendant.        )
                                  )

          NOTICE OF MOTION OF INTERVENOR-DEFENDANTS
        PETRÓLEOS DE VENEZUELA S.A. AND ITS SUBSIDIARIES
      TO SUBSTITUTE COUNSEL AND FOR A STAY OF PROCEEDINGS
       PLEASE TAKE NOTICE that pursuant to Local Rule of Civil Procedure 83.2(c)

the undersigned will bring a motion for the Court to substitute counsel for Intervenor-

Defendant Petróleos de Venezuela, S.A. (“PDVSA”) and Aceites y Solventes Venezolanos

Vassa S.A., PDV Marina S.A., Petroanzoategui S.A. (a/k/a Petro San Felix S.A.), Venfleet

Asphalt, Ltd., Venfleet, Ltd., and Venfleet Products, Ltd. (the “PDVSA Subsidiaries”), on

the grounds that current attorneys of record, Terrence P. Flynn of the law firm Harris Beach

LLP and Marcos D. Jiménez of the law firm of Marcos D. Jiménez, P.A., were not duly

authorized by the Ad Hoc Board of Directors of PDVSA — appointed by the Interim

Government of the Bolivarian Republic of Venezuela led by Interim President of

Venezuela, Juan Gerardo Guaidó Márquez — to appear on behalf of PDVSA or the

PDVSA Subsidiaries. PDVSA and the PDVSA Subsidiaries will also move for a stay of

proceedings in this case pending resolution of their Motion to Substitute Counsel and until

the Interim Government transitions the country to democratic rule.

       Attached in support are (1) Motion and Memorandum of Law of Intervenor-

Defendants Petróleos de Venezuela, S.A and its Subsidiaries to Substitute Counsel and For
     Case 1:20-mc-00040-LJV Document 58 Filed 03/26/21 Page 2 of 3




a Stay of Proceedings; (2) Declaration of Claire A. DeLelle in Support of the Motion to

Substitute Counsel and for a Stay of Proceedings; and (3) Exhibits to the Declaration of

Claire A. DeLelle.

          PLEASE TAKE FURTHER NOTICE that movants intend to file and serve reply

papers.

          By filing this Motion, PDVSA and the PDVSA Subsidiaries do not waive and

expressly preserve any rights, privileges, immunities, and defenses, including but not

limited to their right to challenge service of process and personal and subject-matter

jurisdiction under applicable laws such as the Foreign Sovereign Immunities Act.



 Dated:     March 26, 2021                   Respectfully submitted,



                                             By:/s/ Kimberly A. Havlin
                                             Kimberly A. Havlin
                                             White & Case LLP
                                             1221 Avenue of the Americas
                                             New York, N.Y. 10020
                                             (212) 819-8200
                                             kim.havlin@whitecase.com


                                             Nicole Erb (pending admission)
                                             Claire A. DeLelle (pending admission)
                                             Timothy L. Wilson, Jr. (pending
                                             admission pro hac vice)
                                             White & Case LLP
                                             701 Thirteenth Street, N.W.
                                             Washington, D.C., 20005
                                             (202) 626-3600
                                             nerb@whitecase.com
                                             claire.delelle@whitecase.com
                                             timothy.wilson@whitecase.com




                                               2
     Case 1:20-mc-00040-LJV Document 58 Filed 03/26/21 Page 3 of 3



                            CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2021, a true and correct copy of the foregoing

was electronically served upon filing to all counsel of record via the CM/ECF filing

system.

                                               /s/ Kimberly A. Havlin




                                                3
